Title: From George Washington to Robert Stewart, 13 August 1763
From: Washington, George
To: Stewart, Robert



My dear Stewart,
[13 August 1763]

By Captn Walter Stuart I am favoured with an oppertunity of acknowledging the receipt of your Letter of the 6th of June, and at the sametime of forwarding the Copy of my former (which was in readiness before that came to hand, and) which I incline to send notwithstanding the original is got to hand, because it contains the Second Bills, and other matters entire as they ought to have been sent, and as I dare say Mr Stuart will be so good as to Deliver.
Another tempest has arose upon our Frontiers, and the alarm spread wider than ever; in short the Inhabitants are so apprehensive of danger that no Families stands above the Conogocheage road and many are gone of below it—their Harvests are in a manner lost, and the distresses of the Settlement appear too evident and manifold to need description: In Augusta

many People have been killed and numbers fled, and confusion and despair prevails in every Quarter—At this Instant a calm is taking place which forebodes some mischief to Collo. Bouquet at least those who wish well to the Convoy are apprehensive for him since it is not unlikely that the retreat of all the Indian Parties at one and the sametime from our Frontiers is a probable proof of their Assembling a force somewhere, & for some particular purpose; none more likely then than to oppose his March.
It was expected that our Assembly woud have been called in such exegencies as these but its concluded (as I have been informed) that an Assembly without Money coud be no eligable plan—to comprehend the meaning of this expression, you must know, the Board of Trade at the Instance of the British Merchants have undertaken to rebuke us in the most ample manner for our Paper Emissions—and therefore the Governor and Council hath directed 1000 Militia to be employed for the protection of the Frontiers 500 of which to be Drafted from Hampshire &ca—and be under the Command of Collo. Stephen whose Military Courage and Capacity (says the Governor) is well established—The other 500 from the Southern Frontiers Counties are to be conducted by Major Lewis so that you may readily conceive what an enormous expence must attend these Measures. Stephens immediately upon the Indians retiring, advanced to Fort Cumberland with 200 or 250 Militia in great parade and will doubtless atchieve some signal advantage of which the Publick will soon be informed.
I think I have now communicated the only News which these parts afford—it is of a melancholy nature indeed and yet we cannot tell how, or when it is to end—I hope you have got matters settled to your liking before this time—I shoud rejoice to hear it—as I shoud do at every thing that gives you pleasure or profit—Mrs Washington makes a tender of her Compliments, and you may be assured that I am with very great sincerity Dr Sir, Yr Most Obedt & Affecte Servt

Go: Washington

